HAMILTON, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Trauberman brought an action in the Muni-vipal Court of Cincinnati for personal injuries which he claimed were caused by the negligence of one Arnold and one Huber. The plaintiff claimed that the cars of the two defendants collided at a street intersection and that Huber’s car was forced upon the sidewalk against defendant. Plaintiff recovered a verdict for $300 against Arnold alone. The Municipal Court reduced this to $24)0 and entered judgment for the plaintiff. Arnold prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. That there was no prejudicial error in the record which would justify a new trial and moreover, that the verdict was not manifestly against the weight of the evidence.